Citation Nr: 1404531	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-20 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for lumbar spine disorder (including arthritis, degenerative disc disease, osteoporosis, and Paget's disease) on a direct basis. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for cardiovascular disease, to include as secondary to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. L. H., R.N.
ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1943 to January 1946. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

In August 2011, the Veteran testified before the undersigned during a Board videoconference hearing.  A copy of the hearing transcript has been associated with the claims folder.  

In October 2011, the Board denied entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected pes planus disability, reopened a previously denied claim for service connection for hypertension, and remanded the claims for entitlement to service connection for hypertension and cardiovascular disease to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for further action.  

The Veteran appealed the October 2011 Board decision denying service connection for a lumbar spine disorder claimed as arthritis, to include as secondary to service-connected pes planus, to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Memorandum Decision, the Court affirmed the Board decision denying service connection for a lumbar spine disorder as secondary to service-connected pes planus.  The Court also set aside the Board's denial of service connection for a lumbar spine disorder as directly due to service, and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.
The Board notes that in his November 2008 claim, the Veteran requested service connection for arthritis of the lumbar spine.  However, as discussed by the Court in the Memorandum Decision, conditions in addition to arthritis that also apparently affect the Veteran's lumbar spine were identified during the course of processing his claim.  In being cognizant of the Court's holding that VA should consider alternative current conditions within the scope of the filed claim, the Board finds that other related diagnoses might be considered as part of the Veteran's current lumbar spine claim on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized this issue on appeal as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The Board notes that, in addition to the paper claims file, this appeal was processed using the Virtual VA and VBMS paperless appeals processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This appeal was previously before the Board in October 2011, at which time the Board remanded the issues of entitlement to service connection for hypertension and cardiovascular disease for additional development.  In the October 2011 remand, the Board found that the Veteran should be scheduled for a VA examination in conjunction with his claims.

The Board noted that the Veteran asserts that his hypertension and cardiovascular disease are caused or aggravated by his service-connected PTSD.  He has submitted medical statements that support his assertions.  See August 2011 private medical statements from M.K.C., MD and from L.H., RN, and medical literature.  

The Board noted that, under 38 C.F.R. § 3.310(a), secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition, beyond the natural progression of the disease, which is proximately due to or the result of a service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In October 2011, the Board found that a remand was needed to provide the Veteran with a VA examination and to obtain a medical opinion regarding whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that his hypertension and/or cardiovascular disease are caused or aggravated by his service-connected PTSD. 

The Board directed, in pertinent part, that the RO/AMC was to schedule the Veteran for a VA examination, with the appropriate specialist, to obtain a medical opinion as to whether the Veteran's hypertension and cardiovascular disease are caused or aggravated (permanently worsened) by the service-connected PTSD.  It was requested that the VA examiner indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed hypertension and cardiovascular disease are caused or aggravated by his service-connected PTSD.  For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  The VA examiner was directed to consider and discuss the findings contained in the medical statements from M.K.C., MD, and L.H., RN, as well as, any other pertinent medical nexus evidence of record. 

In July 2013, the Veteran underwent a VA heart conditions examination.  However, review of the examination report reflects that it does not fully comply with the Board's instructions in the October 2011 remand for the reasons explained below.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the RO must obtain a supplemental opinion from the VA examiner who conducted the July 2013 examination. 

The July 2013 VA examination report indicates that the Veteran has been diagnosed with the heart conditions of supraventricular arrhythmia and valvular heart disease, and hypertension.  The examiner opined that the claimed conditions are less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  While the examiner provided a rationale for such an opinion, he failed to discuss the findings contained in the medical statements from M.K.C., MD, and L.H., RN, or any other pertinent medical nexus evidence of record, as requested in the Board's October 2011 remand instruction.   

Additionally, the Board finds that clarification is required on whether the Veteran's diagnosed hypertension and cardiovascular disease are aggravated by his service-connected PTSD.  With regard to aggravation of a nonservice connected condition by a service connected condition, the examiner indicated that he could determine the baseline level of severity of the claimed conditions based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by a service-connected condition.  The examiner also found that the current severity of the claimed conditions is greater than the baseline and indicated that the Veteran's claimed conditions are at least as likely as not aggravated beyond natural progression by a service connected condition.  That said, however, the rational for such opinion is incomplete in the examination report and states "PTSD has no ability to cause anatomic abnormalities that would worsen aortic stenosis which, by evidence of the echocardiogram, is slowly progressing in a."  Thus, the incomplete rationale suggests that the Veteran's claimed conditions are not aggravated by the service-connected PTSD.  

Therefore, the Board finds that the July 2013 VA examination report fails to address the medical nexus evidence of record, as requested by the Board, and contains an internal inconsistency with regard to whether hypertension and cardiovascular disease are aggravated by his service-connected PTSD.

Accordingly, the RO should obtain a supplemental opinion from the VA examiner who provided the July 2013 VA examination concerning the Veteran's hypertension and cardiovascular disease, and request that the examiner provide a medical opinion as to whether the Veteran's hypertension and cardiovascular disease (including supraventricular arrhythmia and valvular heart disease) are caused or aggravated (permanently worsened) by the service-connected PTSD, to include consideration and discussion of the findings contained in the medical statements from M.K.C., MD, and L.H., RN, as well as, any other pertinent medical nexus evidence of record.

Additionally, the Board finds that additional VA examination is in order to evaluate the Veteran's claimed lumbar spine disorder (including arthritis, degenerative disc disease, osteoporosis, and Paget's disease).  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

The Veteran claims that he has a lumbar spine disorder (including arthritis, degenerative disc disease, osteoporosis, and Paget's disease) which is directly due to service.  Specifically, he asserts that his lumbar spine disorder was first incurred during his period of service while he was performing his duties as a member of an artillery unit firing heavy artillery. 
 
A review of the service treatment records from the Veteran's period of service does not show any complaints, treatment or diagnosis for low back problems.  The report of a January 1946 examination prior to separation shows that the Veteran's spine was evaluated as normal.  There is no associated report of medical history contained in the claims folder. 

The first medical evidence of any low back problems comes from a September 1993 VA medical statement in conjunction with a claim for nonservice-connected pension.  This VA medical statement showed that the Veteran had a diagnosis of arthritis of the lumbar spine.  Subsequent VA treatment records continue to show treatment for lumbar spine problems.

In June 2011, the Veteran underwent a VA spine examination.  The examiner noted that the Veteran reported that the arthritis in his lumbar spine was first revealed by X-ray evidence in 2001.  The examiner also noted that in 2008, the Veteran was diagnosed with polymyalgia rheumatic and was treated with prednisone. 

The report of X-rays of the spine taken in connection with the June 2011 examination indicated changes suggesting Paget's disease, degenerative joint disease, and probable osteoporosis.  The examiner noted that the Veteran had diagnoses of osteoporosis and degenerative disc disease in his lumbar spine.  The examiner concluded that the currently diagnosed arthritis of the lumbar spine is not proximately due to or aggravated by his service-connected pes planus, and opined that the most likely etiology of the Veteran's lumbar spine arthritis was the effects of aging and possibly the chronic use of prednisone for polymyalgia rheumatic.  The examiner also stated that the Veteran may have other unknown reasons for his osteoporosis.  However, the examiner did not address whether any current lumbar spine disorder (including arthritis, degenerative disc disease, osteoporosis, and Paget's disease) is directly due to service.  

In August 2011, the Veteran testified before the Board that he has experienced low back pain since performing his duties as a member of an artillery unit firing heavy artillery during his period of service.  

In light of the above, the RO should provide the Veteran with a VA examination addressing whether any currently diagnosed lumbar spine disorder (including arthritis, degenerative disc disease, osteoporosis, and Paget's disease) is directly due to service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC must return the Veteran's claims file, including all records on Virtual VA and VBMS, and a copy of this Remand and the July 2013 VA examination report to the VA examiner who provided the July 2013 VA examination, and request that the examiner provide a medical opinion as to whether the Veteran's hypertension and cardiovascular disease are caused or aggravated (permanently worsened) by the service-connected PTSD.

It is requested that the VA examiner indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed hypertension and cardiovascular disease (including supraventricular arrhythmia and valvular heart disease) are caused or aggravated by his service-connected PTSD.  For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  The VA examiner should consider and discuss the findings contained in the medical statements from M.K.C., MD and L.H., RN, as well as, any other pertinent medical nexus evidence of record. 

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why. 

2.  If the examiner who performed the July 2013 VA examination is no longer available, the RO/AMC must schedule the Veteran for a VA examination, with the appropriate specialist, to obtain a medical opinion as to whether the Veteran's hypertension and cardiovascular disease are caused or aggravated (permanently worsened) by the service-connected PTSD.  The claims folder, including all records on Virtual VA and VBMS, must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

It is then requested that the VA examiner indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed hypertension and cardiovascular disease (including supraventricular arrhythmia and valvular heart disease) are caused or aggravated by his service-connected PTSD.  For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  The VA examiner should consider and discuss the findings contained in the medical statements from M.K.C., MD and L.H., RN, as well as, any other pertinent medical nexus evidence of record. 

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why. 

3.  The RO/AMC must schedule the Veteran for a VA examination, with the appropriate specialist, to obtain a medical opinion as to whether any currently diagnosed lumbar spine disorder (including arthritis, degenerative disc disease, osteoporosis, and Paget's disease) is directly due to service.  The claims folder, including all records on Virtual VA and VBMS, must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must identify whether the Veteran has a currently diagnosed lumbar spine disorder (including arthritis, degenerative disc disease, osteoporosis, and Paget's disease), presently or at any point during the claims process.  The examiner must also state whether any diagnosed lumbar spine disorder (including arthritis, degenerative disc disease, osteoporosis, and Paget's disease) is at least as likely as not (50 percent or greater probability) related to the Veteran's active duty service, to include his duties as a member of an artillery unit therein. 

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why. 

4.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC must re-adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



